In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________
                       No. 02-20-00075-CV
                  ___________________________

                  TERRY LEE BIZZLE, Appellant

                                  V.

                   EVE LYNN BAKER, Appellee



               On Appeal from the 367th District Court
                      Denton County, Texas
                   Trial Court No. 18-9925-367


Before Bassel and Womack, JJ.; and Lee Gabriel (Senior Justice, Retired,
                      Sitting by Assignment)
               Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      In this appeal, we are asked to decide if the trial court lacked subject matter

jurisdiction when it signed a final decree of divorce after the appellee, Eve Lynn

Baker, died. In his first issue, the appellant, Terry Lee Bizzle, asserts that the final

decree of divorce signed by the trial court after Baker’s death is void due to the trial

court’s lack of subject matter jurisdiction. We will address only Bizzle’s first issue

because it is dispositive of this appeal. We reverse the decision of the trial court and

render judgment dismissing the case.

                                I. BACKGROUND1

      On October 23, 2018, Baker filed a divorce petition to dissolve her twenty-year

marriage to Bizzle. See Tex. Fam. Code Ann. § 6.402. Baker alleged insupportability,

cruel treatment, and abandonment as grounds for divorce in her petition. On May 30,

2019, Bizzle filed an original counterpetition for divorce alleging insupportability, as

well as cruel treatment, and adultery by Baker.2

      On September 17, 2019, during a bench trial, there was a great deal of back and

forth between the court and attorneys dealing with property valuation and division.


      1
       Because our opinion concerns only subject matter jurisdiction, we will confine
our discussion of the facts accordingly.
      2
       At trial, Baker’s counsel acknowledged she was not pursuing abandonment as
a ground for divorce. As a result, Bizzle’s counsel withdrew his cruel treatment claim.
Baker did not withdraw her cruel treatment ground and Bizzle did not withdraw his
adultery ground. Neither party introduced evidence to support these claims.


                                           2
More colloquy with the court, attorneys, and the court reporter followed closing

arguments. The court then advised counsel that it would need time to make rulings.

      THE COURT: Okay. I’ll say, I cannot do this in 40 minutes. I have to
      do a spreadsheet here, look at the two spreadsheets, see what the
      differences are.

      MR. NELSON: Do you want to e-mail it to us?

      THE COURT: Yes.

      ....

      THE COURT: All right. And so I’m trying to get some idea of how
      long this is going to take. I have one case right now that is going to take
      a little while. This is – this is definitely not going to happen by the end
      of the week. This is – your best hope is a week from Friday.

      I will, though, certainly e-mail the parties with the decision on it.

The parties were then poised to leave without any ruling in the case.

      THE COURT: Thank you all very much. I appreciate all the work that
      y’all have done for me.

      MR. NELSON: Are we excused?

      THE COURT: Yes.

After a break on the record, the proceedings resumed.

      THE COURT: That’s what the parties want?

      MS. ROSE: Please.

      THE COURT: (Overlapping) Right? All right. The parties are
      divorced. I pronounce and render all of that as of today and that entry
      of the final decree of divorce will be ministerial in nature.

      On October 4, 2019, the court sent the following email to the attorneys:

                                            3
The court never filed this email with the clerk.3

      The court sent the parties an email on November 8, 2019, expressing an intent

to set the case for a dismissal-for-want-of-prosecution (DWOP) hearing in December

because a decree had not been submitted. The hearing was set for December 13,

2019. On December 3, 2019—prior to Baker’s death—the court sent another email

in response to the parties’ canceling the December dismissal setting. The court

addressed the delay and its expectation:

      This case was set nearly a month ago for a DWOP. Now, it is reset for a
      DWOP for another six weeks. Please use this six weeks to work out

      3
        Although the trial court never filed the email with the clerk, we have access to
it because Bizzle attached it as an exhibit to his motion to reconsider and vacate entry
and, alternatively to reopen evidence and/or reconsider and modify the property
division.


                                            4
      whatever is holding up entry of the Order. If there is no Order for me
      to sign on Jan. 24, you should presume a high probability that the case
      will be dismissed on that date. Feel free to efile a Final Decree that has
      at least the signatures of the lawyers before that date.

      On or about December 19, 2019, Baker passed away, and on December 27,

2019, Baker’s counsel filed a motion to sign. On December 30, 2019, Bizzle filed his

first notice of death, motion to abate, and motion to dismiss, and he amended that

pleading on January 3, 2020. The court held its dismissal hearing on January 24, 2020.

      At the dismissal hearing, the court recognized that there were multiple motions

pending before the court but suggested that “the first question [would] simply be

whether or not this Court has jurisdiction anymore?” The parties agreed. The entire

hearing focused on this issue and it was argued at length. A decree was furnished to

the court. Baker’s counsel represented that “[he] prepared the decree pursuant to

your instructions. [Counsel for Bizzle] inter--- redlined it, and I was scheduled to

meet with my client and she died.” The court then stated that “nobody signed on

the . . . final document because of, again, horrific circumstances.” The court took the

issue under advisement. On January 31, 2020, the trial court impliedly granted Baker’s

motion to enter a final decree of divorce when it modified the decree submitted,

added exhibits, and signed the modified final decree of divorce.4 By signing the

decree, the trial court denied Bizzle’s pending motions. On February 28, 2020, Bizzle

      4
       At the dismissal hearing, Baker’s counsel was allowed to redact the decree
presented to the court by marking out the section entitled “Testamentary Provisions”
on page 12.


                                          5
filed a motion to reconsider and vacate entry and alternatively to reopen evidence

and/or reconsider and modify the property division, which was never ruled on by the

court. Bizzle brought this appeal.

                                     II. DISCUSSION

         In his first issue, Bizzle argues that the final decree of divorce is void for lack of

subject matter jurisdiction because Baker died before a full and final rendition of

judgment on all issues in the case and because the decree was entered over objection

after Baker’s death. Bizzle contends that the trial court’s September 17, 2019 oral

rendition of divorce was interlocutory and that the trial court’s October 4, 2019 email

was not a rendition because it was never filed with the clerk or officially announced

on the record and further did not express a present intent to render.

         Subject matter jurisdiction concerns the court’s power to hear and determine a

particular type of case. CSR Ltd. v. Link, 925 S.W.2d 591, 594 (Tex. 1996) “Subject-

matter jurisdiction cannot be waived, and can be raised at any time.” Alfonso v.

Skadden, 251 S.W.3d 52, 55 (Tex. 2008). “A judgment is void if rendered by a court

without subject matter jurisdiction.” In re USAA, 307 S.W.3d 299, 309 (Tex. 2010)

(orig. proceeding). Whether a trial court has subject matter jurisdiction is a question

subject to de novo review. See Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex.

1998); In re G.S.G., 145 S.W.3d 351, 353 (Tex. App.—Houston [14th Dist.] 2004, no

pet.).



                                               6
      “In Texas, marriage may only be terminated by death or court decree.” In re

Wilburn, 18 S.W.3d 837, 840 (Tex. App.—Tyler 2000, pet denied) (citing Claveria v.

Claveria, 615 S.W.2d 164, 167 (Tex. 1981)). It is well settled that a cause of action for

a divorce is purely personal and abates on either party’s death prior to the rendition of

judgment on the merits. Whatley v. Bacon, 649 S.W.2d 297, 299 (Tex. 1983) (orig.

proceeding) (“Death of a party abates a divorce action and its incidental inquiries of

property rights and child custody.”); McKenzie v. McKenzie, 667 S.W.2d 568, 571–72

(Tex. App.—Dallas 1984, no writ).        However, when a trial court has properly

rendered judgment that is a full and final adjudication of the merits of the issues in a

divorce case, including the property rights of the parties, the cause does not abate

when a party dies. Dunn v. Dunn, 439 S.W.2d 830, 833 (Tex. 1969); Novotny v. Novotny,

665 S.W.2d 171, 173–74 (Tex. App.—Houston [1st Dist.] 1983, writ dism’d). “Thus a

written judgment signed by the trial judge is not a prerequisite to the finality of a

judgment.” Dunn, 439 S.W.2d at 832–33.

      While the issue is whether the trial court lacked subject matter jurisdiction

when the final decree was entered, the answer to that question depends on whether

the oral rendition on September 17, 2019, or the oral rendition plus the email of

October 4, 2019, are legally sufficient to constitute a full and final rendition of

judgment in the case.

      We will address the oral rendition first. It is undisputed that at the conclusion

of the hearing, the trial court took the property valuation and division issues under

                                           7
advisement and advised the parties that a ruling of the court would be delivered at a

later date. It appears from the record that, after being excused and off the record, one

or both parties requested the judge to pronounce that the parties were divorced as of

that date. When returning to the record, the trial judge stated: “The parties are

divorced. I pronounce and render all of that as of today and that entry of the final

decree of divorce will be ministerial in nature.” It is unclear what might have been

meant by “all of that.”        Yet it is clear that the oral rendition was merely an

interlocutory order because the court, during the same hearing, orally reserved ruling

on all property issues until a later date.5

       Rendition of judgment is “the judicial act by which the court settles and

declares the decision of the law upon the matters at issue.” Genesis Prod. Co. v. Smith

Big Oil Corp., 454 S.W.3d 655, 659 (Tex. App.—Houston [14th Dist.] 2014, no pet.)

(citing Comet Aluminum Co. v. Dibrell, 450 S.W.2d 56, 58 (Tex. 1970) (orig.

proceeding)).     “In order to be an official judgment, the trial court’s oral

pronouncement must indicate an intent to render a full, final and complete judgment

at that point in time.” Gamboa v. Gamboa, 383 S.W.3d 263, 270 (Tex. App.—San

Antonio 2012, no pet.); In re Marriage of Joyner, 196 S.W.3d 883, 887 (Tex. App.—

       The issue of divorce and the issue of property division are not severable.
       5

Because Section 7.001 of the Texas Family Code makes the division of property in a
divorce action mandatory, it is error for the trial court to sever the issue of divorce
from the issue of property division. See Vautrain v. Vautrain, 646 S.W.2d 309, 316
(Tex. App.—Fort Worth 1983, writ dism’d) (“The divorce was interlocutory until the
disposition of all issues. . . .”).


                                              8
Texarkana 2006, pet. denied) (stating that the trial court’s words, whether spoken or

written, must evince a present, as opposed to future, act that effectively decides the

issues before the court). The record shows that many issues essential to the divorce

judgment were unresolved on September 17, 2019. Accordingly, the record shows the

trial court did not render a full and complete judgment at that time. See Gamboa,

383 S.W.3d at 270; MacGillivray v. MacGillivray, No. 04-10-00109-CV, 2011 WL

2150352, at *4 (Tex. App.—San Antonio June 1, 2011, pet. denied) (mem. op.)

(holding trial court did not render judgment when it stated the parties were divorced

before the jury had rendered its decision and before the trial court had decided the

remaining issues). Thus, the trial court’s oral pronouncement on September 17, 2019,

was not a full, final, and complete judgment.6

      Next we will consider whether the October 4, 2019 email transformed the

interlocutory oral pronouncement into a final judgment. “Judgment is rendered when

the trial court officially announces its decision in open court or by written

memorandum filed with the clerk.” S&A Rest. Corp. v. Leal, 892 S.W.2d 855, 857

(Tex. 1995); Wittau v. Storie, 145 S.W.3d 732, 735 (Tex. App.—Fort Worth 2004, no

pet.) (per curiam). It is undisputed that the trial court’s ruling on which ground

(alleged, but not withdrawn) it was granting the divorce and its property issues rulings

      6
       The trial court stated that the entry of the decree would be ministerial in
nature, and Baker relies on that characterization. But the trial court’s oral
pronouncement was not a full, final, and complete judgment, and just because the
court said the entry of the decree would be a ministerial act does not make it so.


                                           9
were not delivered orally in open court. It is also undisputed that the October 4, 2019

email was never filed by the court with the clerk.

      At the January 24, 2020 dismissal hearing, where this issue was thoroughly

argued, Baker relied heavily on Dunn. See 439 S.W.2d at 831–34. While Dunn’s facts

concerning a divorce filing, a trial, and the death of one party before a decree was

signed resemble the facts of this case, that is where the similarities end. At the

conclusion of the trial in Dunn, the trial judge stated, “May I say as a preliminary

remark, and I am going to decide the case right now, not going to take it under

advisement. I am going to grant the divorce to Mrs. Dunn . . . .” Id. at 831. The trial

court went on to orally pronounce a decision on property division, payment of certain

taxes, and attorney’s fees. Id. at 831–32. Two days later, Mr. Dunn passed away. Id.

at 832. Mrs. Dunn filed a motion to dismiss, which was denied by the court, and a

final decree of divorce, reflecting the orally pronounced rulings of the court, was

signed. Id. The supreme court found the trial court’s oral judgment to be a final

judgment that was dispositive of all the issues. Id. at 833. On the record, the trial

judge in Dunn made it perfectly clear that it was his intent to pronounce, and that he

was pronouncing, a final ruling in the case.         Id. at 831.    Dunn is factually

distinguishable from this case.

      On appeal, Baker took a largely different approach to this issue. Baker relies

on cases that state that “a decision announced by letter from the court to the parties

when no announcement is made in open court or any memorandum filed with the

                                           10
clerk, would constitute rendition.” Ortiz v. O.J. Beck & Sons, Inc. 611 S.W.2d 860, 865

(Tex. App.—Corpus Christi 1980, no writ.) (per curiam); see Rhima v. White,

829 S.W.2d 909, 913 (Tex. App.—Fort Worth 1992, writ denied); Estes v. Carlton,

708 S.W.2d 594, 596 (Tex. App.—Fort Worth 1986, writ ref’d n.r.e.); Atlantic Richfield

Co. v. Exxon Corp., 663 S.W.2d 858, 863 (Tex. App.—Houston [14th Dist.] 1983), rev’d

on other grounds, 678 S.W.2d 944 (Tex. 1984).

      In Ortiz, the jurisdiction of the appellate court was challenged because the

appeal bond was filed 31 days after a judgment was signed and filed on September 24,

1979. Ortiz, 611 S.W.2d at 863. A letter dated the following day from the trial court

to the attorneys created the issue of the actual date of rendition. Id. In that case, the

court noted that “the record does contain a letter dated September 25, 1979, and

signed by the trial judge which informed the attorneys of his decision in the case on

the merits and stated that the judgment would be ‘. . . entered as of this date.’” Id. at

864. On October 25, 1979, the trial judge signed an order amending the judgment to

reflect a date of September 25, 1979, instead of September 24, 1979. Id. The court

found that the trial judge’s letter to counsel was the public announcement and

rendition of the court’s final decision and that appellate timelines began on

September 25, 1979; thus, the appeal bond was timely filed. Id.

      The issue in Ortiz differs from the issue in this case. The sole issue in Ortiz was

whether an appeal was timely perfected. No one challenged the sufficiency of the

letter as expressing a full and final ruling on all issues or asserted that it did not

                                           11
express a present intent to render judgment. The letter in Ortiz, which was filed of

record, is substantially different from the email in this case. The trial judge in Ortiz

included in the letter his decision on the merits and expressed in clear terms a present

intention that the letter be considered the judgment rendered as of that date. Id. The

unfiled email in the present case, on the other hand, expressed the court’s uncertainty

as to whether the rulings contained in the email answered all the outstanding

questions and expressed a willingness to entertain any issues that had been missed.

Ortiz decides a different issue on very different facts and is not persuasive in this

analysis.

       Atlantic Richfield Co. also dealt with a timing-of-rendition question that would

determine whether a party could pursue discovery. 663 S.W.2d at 864. Although the

trial judge signed an order granting partial summary judgment on May 10, 1982, the

court found April 2, 1982 to be the date of rendition of the partial summary judgment

in the case because “that is the date when the trial court’s decision was publicly

announced both through a memorandum filed with the clerk, i.e., the initialed docket

entry, and letter to counsel for one of the parties.” Id. at 863 (emphasis added). The

memorandum filed with the clerk by the trial judge stated “Apr 2 1982 M/Partial S.J.

granted. W.E.J.” Id. at 862. The April 2, 1982 ruling filed with the clerk was a clear

and final ruling granting a partial summary judgment, and the court’s present intent to

finally rule on April 2, 1982 was not the issue in that case. As with Ortiz, Atlantic

Richfield’s facts and issues are distinguishable from the case at hand.

                                            12
      Estes is another case that deals with whether an appeal was perfected by the

timely filing of a cost bond. 708 S.W.2d at 595–96. The facts showed that there were

two judgments signed in the case—one on November 14, 1984, and one on

February 11, 1985—leaving the question of which judgment was the final judgment

that started the timeline for appeal. Id. The court held “that there [were] two

judgments ‘shown of record’ in this cause.” Id. at 595. The court reasoned that

because the February judgment was signed over 30 days after the November

judgment was signed, the February judgment was signed when the trial court no

longer had plenary power over the November judgment.            The court found the

February judgment had no effect. Id. The issue resolved was not whether either

judgment was final based on the contents of the document but simply which

judgment started the timeline for filing an appeal bond. The case is not controlling of

our issue because the facts and issues are dissimilar.

      Rhima involves a ruling on a motion for summary judgment that was heard by

the trial court on June 28, 1990. 829 S.W.2d at 913. The court sent an August 7, 1990

letter containing its decision to grant the defendant’s motion for summary judgment.

Id. It appears that “neither a docket entry nor memorandum of judgment was made

at the time.” Id. On August 13, 1990, the plaintiff attempted to amend his petition

without leave of court. Id. The trial court struck the amended petition, and that

ruling was appealed. Id. The court found that the trial court did not abuse its

discretion by striking the pleading because leave was not obtained to amend it

                                            13
pursuant to Texas Rule of Civil Procedure Rule 63. Id.; see Tex. R. Civ. P. 63.7 The

court in Rhima determined that Rule 63 applied and that the plaintiff could not amend

his petition after the summary judgment hearing. 829 S.W.2d at 913. In dicta, the

court further reasoned that because there had been no announcement in open court

of a ruling and because a letter from the court to the parties can, in certain

circumstances, amount to a rendition, the plaintiff could not amend after the date of

the letter. Id. The letter itself was not the issue in Rhima. There was no challenge that

the letter was not a full and final resolution of all issues or that it was not a rendition.

The issue in Rhima is not the issue in the present case.

       Bizzle relies on cases that apply a filing requirement for a written rendition of

judgment. “A trial court’s letter to the parties setting out its findings and requesting

counsel to prepare a judgment has been held to be a memorandum that can serve as

the rendition of judgment if it is filed with the clerk.” Robert v. Wells Fargo Bank, N.A.,

406 S.W.3d 702, 705 (Tex. App.—El Paso 2013, no pet.); see Abarca v. Roadstar Corp. of

Am., 647 S.W.2d 327, 327–28 (Tex. App.—Corpus Christi 1982, no writ).8 It is


       7
        Rule 63 governs the timing of amendments and requires that a party amend its
pleadings more than seven days before trial unless leave of court is granted for a later
filing. Id. “A summary judgment proceeding is a trial within the meaning of Rule 63.”
Love v. Sneed, 802 S.W.2d 422, 423 (Tex. App.—Austin 1991, no writ) (per curiam).
       8
        Baker argues that the October 4, 2019 email was filed with the clerk when
Bizzle attached it as an exhibit to his motion to reconsider and vacate entry and that it
“related back to the original date the rendition letter was sent.” Baker cites Roberts for
this argument. Roberts does not support this argument but instead states explicitly that
the letter in that case was filed with the clerk the day after it was sent. Roberts,

                                            14
undisputed that the email in question was not filed with the clerk, but our analysis will

not stop here because “[t]he question of whether judgment has been rendered is

distinct from the issue of whether the form of the judgment is final.” Roberts,

406 S.W.3d at 705.

      Bizzle also argues that the October 4, 2019 email is not a full and complete

judgment that reflects a present intent to render judgment. We agree. The facts and

the issues in the present case are analogous to Ex Parte Gnesoulis. 525 S.W.2d 205,

207–08 (Tex. App.—Houston [14th Dist.] 1975, orig. proceeding). In this family law

case, the court found that an unfiled letter containing rulings and signed by the court

did not, as a matter of law, constitute a rendition of judgment in the case. Id. The

court first found that the letter was not a rendition because although it was signed by

the judge, it was not “delivered to the clerk for filing, signifying to the clerk in his

official capacity and for his official guidance the sentence of law pronounced by the

judge.” Id. at 209; see Dibrell, 450 S.W.2d at 56. The court’s letter in Ex parte Gnesoulis

stated, “I have concluded that Judgment should be entered in the above cause as

follows . . . .” 525 S.W.2d at 207. Thereafter, the court set forth twelve specific

paragraphs containing rulings on custody, property issues, and costs. Id. at 207–08.

The court then went further than the court in the present case to say that if the parties


406 S.W.3d at 706. Nowhere in that case does the court find that a copy of a letter
attached as an exhibit to a motion satisfies the requirement of filing with the clerk or
that if such a filing occurred it would relate back to the date of the letter.


                                            15
could not agree on the substance of the judgment, argument would not be allowed

“until after a formal Judgment is entered.” Id. at 208. The court stated,

       [I]t is obvious from the very general terms of the provisions . . . that the
       trial judge intended this letter to be no more than a guideline upon
       which the attorneys for both parties were to draw up and submit their
       proposed judgments. In spite of the fact that the trial judge indicated
       that he would not hear arguments about the substance of the judgment
       until the entrance of a final judgment and motions for new trial filed
       subsequent thereto, the judge left a great deal of room for refinement
       and definition of terms of the judgment as proposed in the letter. It is
       the useful prerogative of the trial judge to communicate, both orally and
       in writing, with the attorneys of the parties in crystallizing the provisions
       of a judgment prior to rendition.

Id. at 209.

       In the present case, the email sent by the trial judge contained ten brief rulings

that did not encompass a single page. Further, the court explicitly left open the issue

of whether “I have missed something . . . .” and invited the attorneys to send an email

to express what remained unaddressed. The court’s email allowed for the possibility

of further rulings and clarifications. It did not express a present intent to render a full,

final, and complete judgment at that point in time. See Gamboa, 383 S.W.3d at 270;

Joyner, 196 S.W.3d at 886.

       A final decree was not presented to the court until after Baker died. The

decree presented was fourteen pages long. One must only look at the decree to

determine that it contains numerous provisions not addressed in the email. One such

example is the section dealing with the treatment and allocation of community income



                                            16
for years 2018 and 2019. Indeed, this was a property issue completely unaddressed in

the court’s email.

      The decree itself also raises concerns.       Throughout the decree there are

provisions that state “the parties agree.” There is nothing in the record to support the

proposition that the parties ever agreed to any provision in this decree and certainly

none that there was an agreement at the time the decree was signed, when one of the

parties had been deceased for several weeks. At the hearing on the motion to enter

filed by Baker, her counsel imparted the only information about the efforts to obtain

an agreement on the decree when he stated that once a draft of the decree was

prepared “[counsel for Bizzle] inter --- redlined it, and I was scheduled to meet with

my client and she died.” It seems clear from these facts that there was never an

agreement, yet the decree repeatedly recites that “the parties agree,” “the parties

understand,” and “the parties acknowledge.” Finally, the decree the trial court signed

contains the following:

      Petitioner and Respondent each acknowledge that before signing this
      Final Decree of Divorce they have read this Final Decree of Divorce
      fully and completely, have had the opportunity to ask any question
      regarding the same, and fully understand that the contents of this Final
      Decree of Divorce constitute a full and complete resolution of this case.
      Petitioner and Respondent acknowledge that they have voluntarily
      affixed their signatures to this Final Decree of Divorce, believing this
      agreement to be a just and right division of the marital debt and
      assets. . . .

The decree did not bear the signature of either party or their attorneys.



                                           17
      “As a general rule, a party may effectively withdraw consent to an agreement

prior to a rendition of a judgment.” Skidmore v. Glenn, 781 S.W.2d 672, 673 (Tex.

App.—Dallas 1989, no writ); see Samples Exterminators v. Samples, 640 S.W.2d 873, 874

(Tex. 1982). Although there is no evidence, by a signature or otherwise, that Bizzle

ever agreed to the decree’s provisions, the motions filed by his counsel after Baker’s

death made it clear he did not agree to the rendition of judgment and the signing of

the decree.

      Having found that the September 17, 2019 oral pronouncement was not a

rendition of judgment of all issues in the case, we further find that the October 4,

2019 email was not a full, complete, and final rendition of judgment either standing

alone or in combination with the prior oral pronouncement. The parties’ marriage

was therefore terminated by Baker’s death. The final decree in the case is void for

lack of subject matter jurisdiction, and we sustain Bizzle’s first issue. We need not

address Bizzle’s remaining issues. See Tex. R. App. P. 47.1.

                                 III. CONCLUSION

      Having sustained Bizzle’s first issue, we reverse the judgment of the trial court

and render judgment dismissing the case as moot. See Tex. R. App. P. 42.3(c); City of

Garland v. Louton, 691 S.W.2d 603, 605 (Tex. 1985).




                                          18
                                   /s/ Lee Gabriel

                                   Lee Gabriel
                                   Justice
Delivered: January 13, 2022




                              19